Decided: March 27, 1946.
It being shown by the certificate of the Clerk of the District Court of the Eight Judicial District, in and for the County of Cascade, that the judgment in the above entitled cause, being numbered 31524 in the said District Court, was satisfied in full in said court on December 7, 1945, and the case thereby settled and discharged.
Now, therefore, it is ordered that the said cause theretofore appealed to this Court be and it is hereby dismissed.
Done this 27th day of March, 1946.